Citation Nr: 0525534	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for thoracic myelopathy, 
spastic paraplegia, severe; to include as secondary to 
service-connected myositis of the upper dorsal area.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




REMAND

The veteran had active service from December 1965 to December 
1967.

This appeal arises from a September 2002 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs which denied the 
veteran's claim for entitlement to service connection for 
thoracic myelopathy, spastic paraplegia, severe.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The veteran contends that his current disability of thoracic 
myelopathy with spastic paraplegia was either incurred or 
aggravated in service, or secondary to his service-connected 
dorsal myositis.  

The Board finds that further development is necessary to 
decide the claim.  The veteran's claim file contains a March 
2002 VA doctor's letter that appears to suggest that the 
veteran's current thoracic myositis and progressing spastic 
paraparesis may have initially manifested themselves as 
dorsal myositis.  In support of this conclusion, the doctor 
explained that the Human T Lymphotronic Virus Type I (HTLV-1) 
is associated with the veteran's condition.  However, on at 
least one occasion in February 1988, the veteran tested 
negative for this virus.  As a result, it is unclear whether 
the veteran's thoracic myelopathy with spastic paraplegia is 
related to service or to a service-connected condition.  The 
Board finds that a VA examination is necessary to decide this 
claim.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1. Schedule the veteran for 
examination(s) to ascertain the nature 
of his current thoracic myelopathy with 
spastic paraplegia and whether this 
condition is related to service or to 
any service-connected disability (to 
include dorsal myositis.)  For each 
diagnosis, the examiner should render an 
opinion for the record as to whether it 
at least as likely as not (i.e., 
probability of 50 percent), that the 
diagnosed disability was incurred or 
aggravated in service or whether it was 
caused or aggravated by the veteran's 
service-connected dorsal myositis.  All 
indicated tests and x-ray examinations 
should be conducted.  The examiner 
should provide the rationale for the 
opinion.  The claims folder must be made 
available to the examiner(s), and the 
examination report should indicate 
whether the claims folder was reviewed.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



